Citation Nr: 1147156	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a left arm disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and KF


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to November 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in February 2009 and was remanded for additional development.

In September 2008, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

A May 2010 rating decision granted service connection for cervical spine disability, thoracolumbar spine disability, and weakness of the thighs with atrophy of the buttocks, and an October 2011 rating decision granted service connection for right arm disability.  The Veteran has not expressed disagreement with the May 2010 and October 2011 RO decisions.

In October 2011 evidence pertinent to the matters on appeal was received, and the Veteran has waived initial RO consideration of this evidence.

The issues of entitlement to service connection for right and left foot disability are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There has been no demonstration by competent clinical evidence, or credible lay evidence, that a left arm disability is etiologically related to, or chronically aggravated by, service or a service-connected disability.


CONCLUSION OF LAW

A left arm disability was not incurred in or aggravated by active service, and is not proximately due to, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in November 2005, April 2006, July 2007, February 2009, and December 2010 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that have addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate.  The examiners elicited information concerning the Veteran's military service, and the opinions considered the pertinent evidence of record.  Supporting rationale has been provided for the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that there has been substantial compliance with its February 2009 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the requested opinion from a VA physician was obtained.  Further, it has been established that the Veteran has no Social Security Administration (SSA) records.  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

As noted, the Veteran has been granted service connection for cervical spine disability, thoracolumbar spine disability, weakness of the thighs with atrophy of the buttocks, and right arm disability.

Left arm disability

The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of a left arm condition.  The Veteran's November 1966 service separation examination noted a left forearm scar and indicated that the Veteran's upper extremities were normal.

An August 2004 private MRI of the cervical spine noted that the Veteran complained of left hand and forearm numbness; no etiology was offered.

Private records beginning in November 2005 noted an impression of significant left carpal tunnel syndrome.

At a November 2010 VA examination, the Veteran complained of radiating achiness and numbness from his shoulders into his left forearm and hands.  The examiner essentially indicated that there was insufficient evidence to warrant a diagnosis of a chronic left upper extremity disability.  

At a September 2011 VA examination the Veteran complained of radicular symptoms of the upper extremities with an increasing difficulty with dexterity, causing him difficulty with buttoning a shirt and lifting weights.  It was noted that an April 2011 EMG-NCV study had revealed significant chronic left median neuropathy at the wrist.  Following physical examination the examiner stated that the Veteran's left upper extremity symptoms of numbness, pain, and weakness were not related to service-connected cervical spine disability but were instead related to his left carpal tunnel syndrome.

As for direct service connection, the Veteran's service treatment records reveal that no left upper extremity disability was noted in service (including on the Veteran's November 1966 service separation examination), and there is no medical opinion relating such disability to the Veteran's military service.

The Board finds that the competent medical evidence fails to demonstrate that the Veteran has a left arm disability that is causally related to his service-connected disability.  The September 2011 VA examiner, after reviewing the Veteran's claims file and performing a contemporaneous examination, clearly stated that the Veteran's left arm symptoms are related to left carpal tunnel syndrome and are not caused by his service-connected cervical spine disability.  The Board observes that the September 2011 VA opinion is uncontradicted.

In short, the preponderance of the evidence is against service connection for left arm disability, on a direct or secondary basis.

While the Board does not doubt the sincerity of the Veteran's belief regarding his left arm disability, the Veteran, as a layman, does not have the necessary medical training and/or expertise to opine as to whether he has a left arm disability related to service or service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left arm disability, to include as secondary to service-connected disability, is denied.

REMAND

The Veteran seeks service connection for disability of the right and left foot.  A review of the record reveals that these issues are not ready for adjudication by the Board at this time.  As discussed below, as the Veteran has simultaneously sought service connection for disability of the legs and the feet, some confusion concerning medical findings has arisen.

A March 2009 VA examiner opined that the Veteran's atrophy to the buttocks and thighs was related to service-connected degenerative joint disease of the spine.  A May 2010 rating decision, in addressing the Veteran's claims of entitlement to service connection for a left and right leg disability, granted service connection (under Diagnostic Code 5253) for disability characterized as weakness of the thighs with atrophy of the buttocks.  Based on the RO's characterization of the disability of the legs as involving weakness, and based on other findings of record suggesting that the Veteran has bilateral lower extremity radiculopathy related to a service-connected disability, the Board is unclear as to whether the RO considers bilateral radiculopathy of the lower extremities as a separate disability or as part and parcel of the Veteran's service-connected disability of the legs (thighs).  Additionally, the Board is unable to determine from the record as to whether the Veteran has a disability of the feet other than that associated with symptoms deriving from lower extremity radiculopathy.

Based on the foregoing, and before the AOJ reconsiders the issues on appeal, the Board finds that the Veteran should be afforded a VA examination for the purpose of addressing the medical matters presented by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has disability of the legs (in particular, bilateral lower extremity radiculopathy) other than weakness of the thighs with atrophy of the buttocks that is related to service or that is proximately due to, or aggravated by, service-connected disability.

The examiner is also asked to state whether the Veteran has a disability of the feet other than that associated with symptoms deriving from lower extremity radiculopathy.  If such disability is identified, the examiner is requested to state whether such disability of the feet is related to service or is proximately due to, or aggravated by, service-connected disability.

The examiner is asked to provide a rationale for the opinion.

2.  The AOJ should then readjudicate the issues of entitlement to service connection for right and left foot disorder, to include as secondary to service-connected disability.  In doing so, the AOJ is also requested to clarify as to whether the Veteran's bilateral radiculopathy of the lower extremities is a separate disability or is part and parcel of the Veteran's service-connected disability of the legs (thighs).  

If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


